
	
		II
		112th CONGRESS
		2d Session
		S. 3198
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Ms. Landrieu (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve
		  the entrepreneurial development programs of the Small Business Administration,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Resources for America's
			 Entrepreneurs Act of 2012.
		2.Expanding entrepreneurshipSection 4 of the Small Business Act
			 (15 U.S.C.
			 633) is amended by adding at the end the following:
			
				(g)Management and direction
					(1)Plan for entrepreneurial development and
				job creation strategy
						(A)Plan
				requiredThe Administrator,
				in consultation with a representative from each entrepreneurial development
				program of the Administration, shall develop and submit to Congress a plan for
				using the entrepreneurial development programs of the Administration to create
				jobs during fiscal years 2013 and 2014.
						(B)Contents of
				planThe plan required under
				subparagraph (A) shall—
							(i)include the plan of the Administrator for
				using existing programs, including small business development centers, women’s
				business centers, the Service Corps of Retired Executives authorized by section
				8(b)(1), veterans business centers, and programs of the Office of Native
				American Affairs, to create jobs;
							(ii)identify a strategy for each region of the
				Administration to use programs of the Administration to create or retain jobs
				in the region; and
							(iii)establish performance measures and
				criteria, including goals for job creation, job retention, and job retraining,
				to evaluate the success of the plan.
							(2)Data collection process
						(A)In
				generalThe Administrator
				shall, after notice and opportunity for comment, promulgate a rule to develop
				and implement a consistent data collection process for the entrepreneurial
				development programs.
						(B)ContentsThe data collection process developed under
				subparagraph (A) shall collect data relating to job creation and performance
				and any other data determined appropriate by the Administrator.
						(3)Coordination and Alignment of SBA
				Entrepreneurial Development ProgramsThe Administrator, in consultation with
				other Federal departments and agencies as the Administrator determines is
				appropriate, shall submit an annual report to Congress describing opportunities
				to foster coordination of, limit duplication among, and improve program
				delivery for Federal entrepreneurial development programs.
					(4)Database of Entrepreneurial Development
				Service Providers
						(A)EstablishmentAfter providing a period of 60 days for
				public comment, the Administrator shall—
							(i)establish a database of providers of
				entrepreneurial development services; and
							(ii)make the database available through the
				website of the Administration.
							(B)SearchabilityThe database established under subparagraph
				(A) shall be searchable by industry, geographic location, and service
				required.
						(5)Community specialist
						(A)DesignationThe Administrator shall designate not fewer
				than 1 staff member in each district office of the Administration as a
				community specialist whose full-time responsibility is working with local
				providers of entrepreneurial development services to increase coordination with
				Federal entrepreneurial development programs.
						(B)PerformanceThe Administrator shall develop benchmarks
				for measuring the performance of community specialists under this
				paragraph.
						.
		
